Opinion by
Tilson, J.
This decision is in correction of a decision rendered April 8, 1942 (Abstract 47048). From the record certain woven silk mufflers similar to those involved in Abstract 44055 were held dutiable as hemmed or hemstitched at 60 percent under paragraph 1209 and certain other woven silk mufflers which were found to be hemmed or hemstitched, valued at more than $5 per dozen, block-printed by hand, were held dutiable at 35 percent under paragraph 1209 by virtue of T. .D. 49753. To this extent the protests were sustained.